Citation Nr: 1425008	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  10-11 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for anxiety disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1955 to August 1957. 

This matter was last before the Board of Veterans' Appeals (Board) in February 2013, following a February 2012 remand on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO granted service connection for an anxiety disorder and assigned an initial noncompensable rating.  An initial 10 percent rating was later assigned by the RO in a February 2010 rating action, but the Veteran indicated that award did not satisfy his appeal.  

As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the February 2013 remand orders regarding the issues decided below, such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In the February 2013 Board remand, the issue of TDIU was added and remanded for further development in light of Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Following the February 2013 Board remand, the AOJ issued a March 2014 supplemental statement of the case reflecting continued denial of an initial rating in excess of 10 percent for anxiety disorder as well as denial of entitlement to TDIU.  The Veteran's appeal has been returned to the Board for further appellate review.  

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  A review of the documents in Virtual VA reveals VA treatment records dated from 

November 2008 to May 2009, September 2009 to October 2012, March 2010 to December 2011, November 2012 to February 2014 as well as a VA examination dated February 2014.  The remainder of the documents in Virtual VA are either duplicative of the evidence in the VBMS file or irrelevant to the issues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's anxiety disorder has resulted in, at most, occupational and social impairment with reduced reliability and productivity.  

2.  The Veteran is not precluded from securing or following substantially gainful employment as a result of his service-connected disability.  


CONCLUSIONS OF LAW

1.  For the entire period of appeal, the criteria for an initial rating of 50 percent, but no higher, for anxiety disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9413 (2013).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his anxiety disorder from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for anxiety disorder was granted and an initial rating assigned in the rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the Veteran's TDIU claim, a letter was sent in June 2012 advising the Veteran and his representative of the evidence and information necessary to substantiate his TDIU claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  This letter also included notice of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded VA examinations in April 2009 and October 2012 and a subsequent VA opinion was obtained in February 2014 in conjunction with his claim on appeal.  With respect to the April 2009 examination, the Veteran alleged in his May 2009 notice of disagreement that the examination did not comply with requirements for such examinations and that his private physician's examination in August 2008 was more probative of the symptoms related to his anxiety disorder.  The Board finds that the opinion proffered considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, the Veteran underwent additional VA examinations, which reported results consistent with the April 2009 VA examination.  Additionally, the Board notes that it is charged with the duty to assess the credibility and weight given to the evidence of record as part 

of its fact-finding abilities, including the weight to be given to one medical opinion over another.  See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

As noted in the Introduction, in February 2013, the Board remanded the case for additional development, to include obtaining VA treatment records from the Tampa and North Florida/South Georgia VISTA systems, Orlando VISTA system, and generated by VA's Tennessee Valley Healthcare System, providing the Veteran with the opportunity to submit any private treatment records, including from Dr. Cox and Dr. Anderson, obtaining a supplemental opinion from a VA examiner, and readjudicating the claims in a supplemental statement of the case.  At that time, the Board sought an opinion as to the nature and severity of all manifestations of the Veteran's anxiety disorder as well as an opinion as to whether the Veteran could secure or follow a substantially gainful occupation as the result of his service-connected anxiety disorder.  

As such, the AOJ associated with the claims file the Veteran's VA treatment records from the above-noted sources.  Furthermore, in August 2013, a letter was sent to the Veteran requesting authorization to obtain private treatment records.  No response from the Veteran was received.  A VA opinion dated February 2014 was also obtained.  Finally, a March 2014 supplemental statement of the case readjudicated the Veteran's claims.  Therefore, the Board finds that the AOJ has substantially complied with the February 2013 remand directives with regard to the claims decided below, such that no further action is necessary in this regard.  See D'Aries, supra.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.


II.  Initial Rating for Anxiety Disorder

The Veteran seeks an initial disability rating in excess of 10 percent for his service-connected anxiety disorder.  He contends that a 10 percent rating does not adequately reflect the severity of his symptoms and the occupational and social impairment resulting therefrom.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the 

findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Board evaluates anxiety disorders using the criteria in the General Rating Formula for Mental Disorders.  38 C.F.R. §§ 4.1, 4.130, Diagnostic Code 9413.  Under the formula, a 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  

A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work, child frequently beats up younger children, is defiant at home, and is failing at school).  

The Board notes that a GAF score need not be accepted as probative if it is determined that the score does not reflect the overall psychiatric disability picture at the time of the examination.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  However, the probative value of the GAF scores will be considered in light of the other evidence of record.  

Finally, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App.  49, 53 (1990).  

In August 2008, a private psychological evaluation noted the Veteran was socially isolated and had only a few friends who were also Veterans.  He described becoming extremely angry.  The Veteran reported recurrent intrusive thoughts, regarding the death of a friend and plane crash while in service.  He further reported recurrent nightmares, night sweats and flashbacks.  He described an intensive effort toward the avoidance of thoughts, feelings, conversations, activities, places, and people associated with his traumatic experiences and a pattern of markedly diminished interest and participation in significant activities relative to his behavior prior to his military service.  He reported feelings of detachment or estrangement from others and a restricted range of affect.  He noted marked changes in his expectations, associated with a sense of a foreshortened future.  The Veteran demonstrated marked problems with insomnia, with difficulty falling asleep and intermittent waking.  He reported irritability and angry outbursts with a tendency to "come unglued occasionally."  He also noted exaggerated startle responses and concentration problems.  The psychologist noted psychomotor agitation and psychomotor retardation as well as significant experiences of fatigue and loss of energy.  


A mental status examination revealed decreased impulse control and suicidal ideation without specific means, plans, time frames or immediate intent.  Affect was labile and intense.  The Veteran was oriented to person, place and time with normal attention capabilities.  His concentration and memory were below normal, as was his judgment and insight.  Diagnosis included posttraumatic stress disorder (PTSD) and depressive disorder with a GAF score of 39.  This score was based on his difficulty in social functioning, employment functioning, family relationships, judgment-related issues, thinking difficulties, and mood.  It was noted that the Veteran's problems with emotional and behavioral controls, as evidenced by a history of angry outbursts and suicidal ideation, likely rendered him a danger to any work environment.  

An April 2009 VA examination reported a depressed mood approximately four days a week.  The Veteran noted a close relationship with his two grown sons and described his marriage as "sometimes OK, sometimes not OK." He noted a major source of conflict was his two adult stepsons living in his home and not helping with bills.  The examiner noted the Veteran was clean and neatly groomed with unremarkable psychomotor activity.  Speech and affect were normal.  The Veteran described his mood as "dreary."  The examiner noted the Veteran's thought process and thought content were normal with no delusions.  The examiner noted sleep impairment with poor energy.  The examiner noted no hallucinations or inappropriate behavior and concrete thinking which led to inappropriate interpretations of proverbs.  The examiner further noted no obsessive or ritualistic behavior, panic attacks, homicidal thoughts or suicidal thoughts.  The Veteran's impulse control was noted to be fair with no episodes of violence.  The examiner noted the Veteran was able to maintain minimum personal hygiene.  His memory was noted to be normal as well.  The examiner diagnosed anxiety disorder, not otherwise specified with a GAF score of 70.  The examiner concluded that the Veteran's mental disorder symptoms were not severe enough to interfere with occupational and social functioning.  

VA treatment records dated May 2009 reported that suicide had crossed the Veteran's mind.  He reported that he was recently awakened with nightmares and thoughts.  In December 2009, the Veteran had negative PTSD and depression screens, reporting no nightmares, avoidance, feelings of numbness or detachment from others, or being constantly on guard, watchful, or easily startled.  He further noted several days a week with little interest or pleasure in doing things and feeling down, depressed or hopeless.  A history of anxiety was noted, which had worsened since the Veteran's wife's death.  

A March 2010 private psychological evaluation noted similar symptoms as those reported in August 2008.  Additionally, the Veteran reported feelings of worthlessness and recurrent thoughts of death, including suicidal ideation.  Again, he denied having the means, time frame or immediate intent.  A mental status evaluation revealed perceptual abnormalities consistent with the grieving process.  Affect was intense, though appropriate for the discussion.  His memory abilities were impaired.  The diagnosis included PTSD and a GAF score of 39 was assigned.  His prognosis was assessed to be guarded.  

In March 2010 VA treatment records, the Veteran reported the following symptoms: little interest or pleasure in doing things daily; feeling down, depressed, or hopeless; trouble falling asleep or staying asleep daily; feeling tired or having little energy daily; trouble concentrating, feeling bad about himself or like a failure; and thoughts of being better off dead or hurting himself.  In April 2010, the Veteran noted he was not as depressed as he had been previously.  He was found to not be suicidal.  Assessment included anxiety disorder.  In November 2010, assessment included anxiety disorder, controlled.  

A June 2012 private psychological evaluation was conducted over the telephone and noted that the Veteran continued to describe symptoms consistent with the presence of PTSD and depression.  He reported ongoing and recurrent intrusive thoughts and flashbacks as well as recurrent nightmares.  He described that memories of his wife's death tended to "bunch in together" with his military-related intrusive thoughts, flashbacks and nightmares.  He described a history of avoidance and dissociative symptoms.  He attributed a lack of irritability and angry outbursts to his isolation from others.  He also reported concentration problems.  The psychologist noted multiple deaths in the Veteran's family and ongoing health problems.  A mental status examination revealed blunted affect and suicidal ideation without specific means, time frames or immediate intent.  The Veteran was disoriented to time.  A GAF score of 39 was assigned.  Cognitive troubles were noted, and prognosis was once again guarded.  

In an October 2012 VA examination, the examiner diagnosed the Veteran with nightmare disorder and bereavement, noting that the Veteran's sadness and grief were related to the bereavement.  The examiner noted that while a mental condition had been formally diagnosed, symptoms were not severe enough either to interfere with occupational and social functioning or require continuous medication.  The examiner noted it was not possible to determine what portion of the Veteran's social impairment was due to his grief reaction and what was due to his nightmare disorder.  The Veteran reported no socializing and having no support from family.  He noted that he retired twenty years ago due to chronic back pain that prevented him from performing his job duties.  The examiner noted chronic sleep impairment with nightmares up to three times a week.  The Veteran denied any other anxiety symptoms.  

VA treatment records dated November 2012 noted a history of anxiety, more with the Veteran's wife's death and stable, declined mental health.  The Veteran was noted to be alert and oriented with an appropriate affect.  In May 2013, the assessment included anxiety disorder, asymptomatic.  In December 2013, anxiety disorder was again noted, though the Veteran was reported to not be suicidal or depressed.  

Finally, a VA opinion dated February 2014 noted that the Veteran's bereavement was not related to his military service, though his nightmare disorder appeared to be military-related.  The examiner noted no anxiety disorder diagnosis at the time of his October 2012 examination.  The examiner further noted that the Veteran had worked his entire life and functioned quite well despite his nightmares.  He concluded that there was little reason to believe that the Veteran's nightmare disorder would render him unable to sustain gainful employment.  

Following a review of the relevant evidence of record, the Board concludes that the Veteran is entitled to a rating of 50 percent, but no higher, for his anxiety disorder during the time period on appeal.  In this regard, the Veteran's social functioning is impaired as indicated by his social isolation, nightmares, angry outbursts, suicidal ideation, and depressed mood up to four days a week.  Furthermore, the Veteran has occupational limitations as indicated by his sleep impairment, difficulty concentrating and memory problems contributing to reduced reliability and productivity.  

Additionally, the Veteran's symptoms closely approximate those listed in the rating criteria for a 50 percent evaluation.  38 C.F.R. § 4.130.  These symptoms include restricted affect, depressed mood, anxiety, panic attacks, both short- and long- term memory impairments, impaired judgment, social isolation and suicidal ideation without specific plans or intent.  Thus, the Board finds that the Veteran's anxiety symptoms during the entire appeal period nearly approximate the criteria for a 50 percent rating.  

As noted previously, the symptoms listed for the rating criteria for 50 percent are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify" a 50 percent rating.  Maurhan, supra.  The focus of the analysis is on whether the evidence presented supports the level of impairment on occupational and social functioning contemplated by a 50 percent rating, rather than how many of the listed symptoms the Veteran exhibits.  Id.; Vazquez-Claudio, supra.  In this case, the Board finds that the Veteran's overall symptomatology supports assignment of a 50 percent rating for the time period on appeal.  

The Board further finds that the assigned GAF scores capture the severity of the Veteran's overall disability picture.  The Veteran was assigned GAF scores of 39 consistently by a private psychologist and a GAF score of 70 by the April 2009 VA examiner.  A GAF score of 39 is indicative of major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, as well as some impairment in reality testing or communication, to include illogical, obscure or irrelevant speech.  A GAF score of 70 is indicative of mild symptoms.  The Board finds the assigned GAF scores of 39 are largely consistent with a 50 percent rating.  The Veteran's symptomatology described above is indicative of impairment in family relations, judgment, thinking and mood in line with the GAF score of 39 assigned.  Thus, the Board finds the GAF score of 70 appears to be an outlier and is not consistent with the Veteran's overall disability picture.  

As discussed above, GAF scores are not determinative evidence of the rating to be assigned but must be considered in light of all of the evidence.  In the present case, the Board finds the Veteran's GAF scores probative to the extent they are consistent with the Veteran's overall disability picture, which supports a 50 percent disability evaluation.  

The Board does not find that the Veteran's anxiety disorder symptoms are reflective of the criteria for or best approximate a rating of 70 percent, which requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In fact, the evidence shows the Veteran had normal speech, good personal appearance and hygiene, no obsessional rituals and no spatial disorientation.  While the Veteran reported suicidal ideation on several occasions, he consistently noted he had no means, time frame or immediate intent.  While the Veteran reported panic attacks occasionally and depression four days a week, there is no evidence that such symptomatology was near-continuous or interfered with his ability to function independently, appropriately and effectively.  In this regard, the Veteran reported living alone and taking care of his own activities of daily living.  While the Veteran reported angry outbursts and irritability, indicating impaired impulse control, no episodes of violence were reported.  Furthermore, he identified provocations for his anger, such as conflict with his stepsons.  

The evidence of record supports a finding of some problems in establishing and maintaining effective work and social relationships.  However, the Veteran was married for over thirty years prior to his wife's death.  He further reported a close relationship with his two adult sons and contact with his brother who lives two hours away from him.  These relationships indicate an ability to establish and maintain effective relationships, despite the Veteran's other symptomatology.  While the Veteran's grief has been mentioned as contributing to his current mental status, the Board has not attempted to differentiate those symptoms from his service-connected anxiety disorder.  It was noted that this was not possible for one examiner and another did not make the distinction between the symptoms in a beneficial way to the Board.  

Overall, the Board finds that the preponderance of the evidence supports a finding that the Veteran's symptoms are not reflective of the criteria for or best approximated by the 70 percent rating criteria.  Because the Veteran's anxiety symptoms do not approximate a 70 percent disability evaluation, it is impossible to find that a 100 percent evaluation, which requires more severe symptoms as well as total occupational and social impairment.   

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected anxiety disorder; however, the Board finds that his symptomatology has been generally stable throughout the appeal period.  Therefore, assigning staged ratings for such a disability is not warranted. 

Turning to extraschedular rating considerations, the Board must determine whether referral is warranted for a rating outside of the schedule for the Veteran's anxiety disorder.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case include social isolation, suicidal ideation, intrusive thoughts, impaired judgment, restricted affect, exaggerated startle responses, angry outbursts, insomnia, loss of energy, decreased impulse control, depressed mood, panic attacks, nightmares, memory impairment, and concentration problems.  These symptoms are either listed in the schedular criteria or are similar in kind to those listed in the nonexhaustive list.  The schedular criteria addresses varying degrees of severity of all of those symptoms exhibited by the Veteran.  A review of the claims file reveals that the Veteran does not suffer from any symptoms of anxiety disorder not contemplated in the schedular criteria.  Furthermore, the rating schedule provides for greater compensation for greater disability than that suffered by the Veteran.  Thus, the extraschedular analysis ends here, and referral for consideration of an extraschedular rating is not required.  

In summary, the preponderance of the evidence shows that the Veteran's PTSD approximates the schedular rating criteria for a rating of 50 percent for the period of time on appeal.  There is no reasonable doubt to be resolved in this case.  38 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  TDIU

As noted in the February 2013 remand, the evidence of record brought up the question of whether the Veteran was able to secure or follow a substantially gainful occupation as a result of service-connected anxiety disorder.  

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

VA regulations establish objective and subjective standards for an award of TDIU.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned, when there is only one such disability, such is ratable at 60 percent or more and, if there are two or more disabilities, at least one is ratable at 40 percent or more and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  

In the present case, the Veteran is service-connected for anxiety disorder and assigned a 50 percent evaluation.  Thus, the Veteran does not meet the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  

However, even when the percentage requirements are not met, entitlement to a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).  

A private psychologist noted in August 2008 that the Veteran reported that ever since retiring from his job as a postal mechanic in 1990, he had been self-employed "largely in making crab traps and other items. Any history of difficulties with authority problems in his work environment was denied."  Additionally, the Veteran reported to the VA examiner in April 2009 that he retired in 1990 as a result of a back condition.  However, the private psychologist opined in August 2008 that the Veteran's psychological symptoms "likely render [him] to be a danger to any work environment."  In subsequent evaluations, the private psychologist did not report the Veteran was a danger to any work environment nor did he note any occupational impairment.  The October 2012 VA examiner noted that the Veteran's mental condition did not decrease his work efficiency nor his ability to perform occupational tasks.  The examiner noted that the Veteran worked briefly as a commercial crabber and then building traps for other commercial fisherman following his retirement 20 years prior due to chronic back pain.  The February 2014 VA examiner concluded that there was little reason to believe that the Veteran's nightmare disorder and symptoms would render him unable to sustain gainful employment.  The examiner further noted that the Veteran had had symptoms while working his entire life and was able to maintain employment and function, despite those symptoms.  

After a careful review of the Veteran's claims file, the Board finds that the Veteran is not entitled to a TDIU. As noted above, the Veteran is currently service-connected for anxiety disorder.  The evidence of record establishes that the Veteran is currently retired and stopped working as a result of a nonservice-connected back disability.  

With respect to the Veteran's education and experience, the record reflects that he has an eighth grade education and worked as a mechanic, prior to retiring in 1990, and briefly as a commercial fisherman.  As such the relevant inquiry is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

The October 2012 and February 2014 VA examiner found the Veteran could perform work activities with his service-connected anxiety disorder.  Additionally, the April 2009 VA examiner found that the Veteran's symptoms were not severe enough to interfere with occupational functioning.  While the private psychologist in August 2008 noted the Veteran was a danger to any work environment, the psychologist did not make the same determination in subsequent evaluations and found at the time no history of work difficulties in the Veteran's work environment.  

The Board finds that these are the only opinions of record for the Veteran's service-connected disability as it relates to his ability to work.  The VA examiners offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra.  Consequently, the Board assigns great probative value to the VA examiners' opinions.  The preponderance of the evidence supports a finding that the Veteran's service-connected anxiety disorder does not affect his ability to work and the Veteran is not unemployable solely because of his service-connected disability.  

The sole fact that a Veteran is unemployed or has difficulty finding employment is not enough to award TDIU, since a high compensation rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  In this regard, the Board notes that the Veteran has been considered to have a 50 percent disability.  The question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant could find employment.  See Van Hoose, supra.  As indicated above, despite some employment limitations imposed by the Veteran's service-connected anxiety disorder, the weight of the probative evidence is against a finding that his service-connected disability solely would prevent him from employment when considering his education and experience.  In sum, the evidence does not show that the Veteran is incapable of performing the physical and mental acts required by employment due solely to his service-connected anxiety disorder.  

As the preponderance of evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim for a TDIU rating must be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  


ORDER

An initial rating of 50 percent, but no higher, for anxiety disorder is granted.  

Entitlement to TDIU is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


